 l

 2

 3

 4
 5
 6                                      UNITED STATES DISTRICT COURT
                                             DISTRICT OF NEV ADA
 7
 8                                                    )      Case #2: 18-cv-1527-RFB-CWH
     Zmodo Technology Corporation Limited, ~
 9
                                                      )      VERIFIED PETITION FOR
10                      Plaintiff(s),                 )      PERMISSION TO PRACTICE
                                                      )      IN THIS CASE ONLY BY
11           vs.                                      )      ATTORNEY NOT ADMITTED
                                                      )      TO THE BAR OF THIS COURT
12
     Eyetalk365, LLC,                                 ~      AND DESIGNATION OF
                                                             LOCAL COUNSEL
13                                                    )
                        Defendant(s).                 )
14                                                           FILfNG FEE IS $250.00
15

16           ___T
                _ im_C=ra_d_d~o_c_k                , Petitioner, respectfully represents to the Court:
                        (name of petitioner)
17
              l.        That Petitioner is an attorney at law and a member of the law firm of
18
                                                 Klemchuk LLP
19                                                   (firm name)
20    with offices at                      8150 N. Central Expressway, 10th Floor
                        ---------------------------
                                   (street address)
21
                           Dallas                                    Texas                       75206
22                         (clty)                                    (state)                    (zip code)

23             214-367-6000                        tim.craddock@klemchuk.com
       (area code+ telephone number)                       (Email address)
24
             2.         That Petitioner has been retained personally or as a member of the law firm by
25
      _____E_y_e_ta_l_
                     k3_6_5_,_L_L_C                       to provide legal representation in connection with
26          [ client(s)]

27    the above-entitled case now pending before this Court.

28                                                                                                       füv. 5/16
             3.     That since         November 2, 2012   , Petitioner has been and presently is a
                                         (date)
 2   member in good standing of the bar of the highest Court of the State of          T_e_x_a_s                           _
                                                                                                         (state)
 3   where Petitioner regularly practices law. Petitioner shall attach a certificate from the state bar or
 4   from the clerk of the supreme court or highest admitting court of each state, territory, or insular
 5   possession of the United States in which the applicant has been admitted to practice law certifying
 6   the applicant's membership therein is in good standing.
 7          4.      That Petitioner was admitted to practice before the following United States District
 8   Courts, United States Circuit Courts of Appeal, the Supreme Court of the United States and Courts
 9   of other States on the dates indicated for each, and that Petitioner is presently a member in good
10   standing of the bars of said Courts.
11                             Court                                                    Date Admitted   Bar Number
12                 Eastern District of TX                                                12/07/2014      24082868

13                 Northern District of TX                                               02/23/2013      24082868

14                Southern District of TX                                                10/13/2016       2979980

15        US Court of Appeals, Federal Circuit                                           06/03/2015      24082868

16          US Court of Appeals, Fifth Circuit                                           04/20/2017      24082868

17
18

19
             5.     That there are or have been no disciplinary proceedings instituted against petitioner,
20
     nor any suspension of any license, certificate or privilege to appear before any judicial, regulatory
21
     or administrative body, or any resignation or termination in order to avoid disciplinary or
22
     disbarment proceedings, except as described in detail below:
                     -- . ·-                      . ·-·-····   -~ -        -- . -·- -        -
23                                                                    •-


     {State "none" if Petitíoner has no disciplinary proceedings, etc.)
24
     None
25

26
27

28                                                                2                                                Rev. 5/16
                    6.     That Petitioner has never been denied admission to the State Bar of Nevada. (Give
 2       particulars if ever denied admission):
 3       (State "none" if Petitioner has never been denied admission.)

 4       None
 5
 6                  7.     That Petitioner is a member of good standing in the following Bar Associations.
          .   .                                                 -
 7   (State "none" if Petitioner is not a member of other Bar Assoclatíons.)

 8   INone
     I
 9   I
     I
     I




IO                  8.     Petitioner has filed application(s) to appear as counsel under Local Rule IA 11-2
11       (formerly LR IA 10-2)   during the past three (3) years in the following matters:      (State "none" ifno applications.)

         Date of Application                 Cause                          Title of Court                  Was Application
                                                                          Administrative Body                 Granted or
13                                                                          or Arbitrator                          Denied
14                09/12/2017               8:1 ?~cv-01515               Central District of CA                  Granted

15                08/16/2017               3:16-cv-00786                Western District of NC                  Granted

16                12/16/2016               3:16-cv-00722                Western District of NC                  Granted

17                08/16/2017               3: 16-cv-00702               Western District of NC                  Granted

18                11/15/2016               3: 16-cv-00680               Western District of NC                  Granted

19                           (If necessary, please attach a statement of additional applications)

20                 9.      Petitioner consents to the jurisdiction of the courts and disciplinary boards of the
21       State of Nevada with respect to the Jaw of this state governing the conduct of attorneys to the same

22       extent as a member of the State Bar of Nevada.
23                  1 o.   Petitioner agrees to comply with the standards of professional conduct required of
24       the members of the bar of this court.
25                  11.    Petitioner has disclosed in writing to the client that the applicant is not admitted to
26       practice in this jurisdiction and that the client has consented to such representation.

27
28                                                                  3                                                   Rev, 5i16
8. Cont.

 Date of Application   Cause No.         Title of Court       Was Application
                                                              Granted or l)enied
 12/04/2017            2: 17-cv-02 714   District of Nevada   Granted
            That Petitioner respectfully prays that Petitioner be admitted to practice before this Court

 2   FOR THE PURPOSES OF THIS CASE ON~~
 3

 4

 5
     STATEOF               Texas                )
                                                )
                                                            I            ~·
     COUNTY OF               Dallas             )
 6
 7           \ \ ~\,\.. t V L'--C'--c\0c.,IL   , Petitioner, being first duly sworn, deposes and says:

 8   That the foregoing statements are true.

 9
IO   Subscribed and sworn to before me this

11

12
                                                                                 ,,"""''''
                                                                              ,,'._9,.'t PtJli"',
                                                                                                    AMBER DASSINGER
13                                                                           fo\*
                                                                                ······.<,.,'-:: Notary Public. State ol Texos
                       otaryÜblic Ürléflfof Court                            ==~:        - ·•  =
                                                                             \~'-._ ):} comm. Expires 12-14-2019
14                                                                                ,,,,, . ,,,
                                                                              ',,~,.·º;·,\;,,"'  Notary ID 13046 7 591


15

16                   DESIGNATION OF RESIDENT ATTORNEY ADMITTED TO
                      THE BAR OF THIS COURT AND CONSENT THERETO.
17
            Pursuant to the requirements of the Local Rules of Practice for this Court, the Petitioner
18
                                                                               Michael D. Rounds
     believes it to be in the best interests of the client(s) to designate -------:,-:---,-------,---
19                                                                           (name of local counsel)
     Attorney at Law, member of the State of Nevada and previously admitted to practice before the
20
     above-entitled Court as associate resident counsel in this action. The address and email address of
21
     said designated Nevada counsel is:
22

23                                                  5371 Kietzke Lane
                                                      (street address)
24
                           Reno                                          Nevada                               89511
25                      ( city)                                          (state)                            (zip code)

26             775-324-4100                                 mrounds@bhfs.com
      (area code+ telephone number)                          (Email address)
27

28                                                         4                                                         Rev.5/16
     By this designation the petitioner and undersigned party(ies) agree that this designation constitutes
 2   agreement and authorization for the designated resident admitted counsel to sign stipulations
 3   binding on all of us.
 4
 5                 APPOINTMENT OF DESIGNATED RESIDENT NEV ADA COUNSEL
 6

 7          The undersigned party(ies) appoint(s)            .......,-_M_i_
                                                                          chc=--a:_e_l--,-
                                                                                       D_._R_o_un~d_s    as
                                                                 (name of local counsel)
 8   his/her/their Designated Resident Nevada Counsel in this case.
 9

10

11
                                           Ross Helfer, Manager Eyetalk 365, LLC
12                                         (type or print party name, title)
13
                                           (party's signature)
14
15
                                           (type or print party name, title)
16

17                            CONSENT OF DESIGNEE
            The undersigned hereby consents to serve as associate resident Nevada counsel in this case.
18

19

20                                         Designated Resident Nevada Counsel's signature

21                                         4734                                mrounds@bhfs.com
                                           Bar number                          Emai I address
22
23
     APPROVED:7th day of November, 2018.
24
     Dated: this         day of                      , 20_
25
26
     UNITED STA TES Dl STRICT JUDGE
27

28                                                     5                                                Rev. 5/16
                                                                      J


          UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT




                  CERTIFICATE OF GOOD STANDING




      I, LYLE W. CAYCE, Clerk of this Court, certify that Timothy J.H.
Craddock, was duly admitted to practice in this Court on April 20, 2017,
and is in good standing in this Court.



Dated at NEW ORLEANS, LOUISIANA on October 24, 2018.




______________________                          By: _________________________
LYLE W. CAYCE                                   Saundra R. Fairchild
      Clerk                                      Deputy Clerk



                   A True Certified
                   Copy                  Oct 24, 2018


                   Clerk, U.S. Court of Appeals, Fifth Circuit
